 

Exhibit 10.5



 



SEQUENTIAL BRANDS GROUP, INC.,
2013 STOCK INCENTIVE COMPENSATION PLAN

 

1.        Establishment; Effective Date; Purposes; and Duration.

 

(a)                Establishment of the Plan; Effective Date. Sequential Brands
Group, Inc., a Delaware corporation (the “Company”), hereby establishes this
incentive compensation plan to be known as the “Sequential Brands Group, Inc.,
2013 Stock Incentive Compensation Plan,” as set forth in this document (the
“Plan”). The Plan permits the grant of Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards, Dividend Equivalents and Cash-Based Awards. The Plan shall become
effective upon the date on which the Plan is approved by the Company’s Board of
Directors (“Effective Date”). The Plan shall remain in effect as provided in
Section 1(c).

 

(b)               Purposes of the Plan. The purposes of the Plan are: (i) to
enhance the Company’s and the Affiliates’ ability to attract highly qualified
personnel; (ii) to strengthen their retention capabilities; (iii) to enhance the
long-term performance and competitiveness of the Company and the Affiliates; and
(iv) to align the interests of Plan participants with those of the Company’s
shareholders. To accomplish such purposes, the Plan provides that the Company
may grant Nonqualified Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Other Stock-Based Awards, Dividend Equivalents
and Cash-Based Awards.

 

(c)                Duration of the Plan. The Plan shall commence on the
Effective Date and shall remain in effect, subject to the right of the Board of
Directors to amend or terminate the Plan at any time pursuant to Section 15,
until all Shares subject to it shall have been delivered, and any restrictions
on such Shares have lapsed, pursuant to the Plan’s provisions. However, in no
event may an Award be granted under the Plan on or after ten years from the
Effective Date.

 

2.        Definitions.

 

Certain terms used herein have the definitions given to them in the first
instance in which they are used. In addition, for purposes of the Plan, the
following terms are defined as set forth below:

 

(a)                “Affiliate” means (i) any Subsidiary; (ii) any Person that
directly or indirectly controls, is controlled by or is under common control
with the Company; and/or (iii) to the extent provided by the Committee, any
Person in which the Company has a significant interest. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

 

(b)               “Applicable Exchange” means the Over the Counter Market or
such other securities exchange or inter-dealer quotation system as may at the
applicable time be the principal market for the Common Stock.

 



 

 

 

(c)                “Award” means, individually or collectively, a grant under
the Plan of Nonqualified Stock Options, Stock Appreciation Rights, Restricted
Stock Awards, Restricted Stock Units, Other Stock-Based Awards, Dividend
Equivalents and Cash-Based Awards.

 

(d)               “Award Agreement” means either: (a) a written agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under the Plan, or (b) a written or
electronic statement issued by the Company to a Participant describing the terms
and provisions of such Award, including any amendment or modification thereof.
The Committee may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.

 

(e)                “Board” or “Board of Directors” means the Board of Directors
of the Company.

 

(f)                “Cash-Based Award” means an Award, whose value is determined
by the Committee, granted to a Participant, as described in Section 11.

 

(g)               “Cause” means, unless otherwise provided in an Award
Agreement, (i) “Cause” as defined in any Individual Agreement to which the
applicable Participant is a party, or (ii) if there is no such Individual
Agreement or if it does not define Cause: (A) commission of (1) a felony (or its
equivalent in a non-United States jurisdiction) or (2) other conduct of a
criminal nature that has or is likely to have a material adverse effect on the
reputation or standing in the community of the Company or an Affiliate or that
legally prohibits the Participant from working for the Company or any Affiliate;
(B) breach by the Participant of a regulatory rule that adversely affects the
Participant’s ability to perform the Participant’s duties to the Company and the
Subsidiaries and Affiliates; (C) dishonesty in the course of fulfilling the
Participant’s employment duties; (D); any material breach by the Participant of
any provision of any agreement or understanding between the Company or an
Affiliate and the Participant regarding the terms of the Participant’s service
as an Employee, Director or Consultant to the Company or an Affiliate, including
the willful and continued failure or refusal of the Participant to perform the
material duties required of such Participant as an Employee, Director or
Consultant of the Company or an Affiliate, other than as a result of having a
Disability, or a breach of any applicable invention assignment, confidentiality
or other restrictive covenant agreement or similar agreement between the Company
or an Affiliate and the Participant (E) any other misconduct by the Participant
that is materially injurious to the financial condition or business reputation
of, or is otherwise materially injurious to, the Company or an Affiliate; or (F)
before a Change in Control, such other events as shall be determined by the
Committee and set forth in a Participant’s Award Agreement.

 

(h)               “Change in Control” shall be as defined in an Award Agreement.
In the event that an Award Agreement does not define “Change in Control” it
shall mean the occurrence of any of the following:

 

(i)             Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
50% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 2(h), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company, (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Affiliate or
(iii) any acquisition by any corporation pursuant to a transaction that complies
with Sections 2(h)(iii)(A), 2(h)(iii)(B) and 2(h)(iii)(C);

 



 -2- 

 

 

(ii)           Any time at which individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)         Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any Affiliate,
a sale or other disposition of all or substantially all of the assets of the
Company, or the acquisition of assets or stock of another entity by the Company
or any Affiliate (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be and (B) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

(iv)         Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 



 -3- 

 

 

(i)                 “Change in Control Price” means the price per share offered
in respect of the Common Stock in conjunction with any transaction resulting in
a Change in Control on a fully-diluted basis (as determined by the Board or the
Committee as constituted before the Change in Control, if any part of the
offered price is payable other than in cash) or, in the case of a Change in
Control occurring solely by reason of a change in the composition of the Board,
the average Fair Market Value of a Share on the 30 trading days immediately
preceding the date on which a Change in Control occurs, provided that if the use
of such average Fair Market Value in respect of a particular Award would cause
an additional tax to be due and payable by the Participant under Section 409A of
the Code, the Board or Committee shall determine the Change in Control Price in
respect of such Award in a manner that does not have such result.

 

(j)                 “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time, including rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

 

(k)               “Committee” means the Compensation Committee of the Board of
Directors or a subcommittee thereof, or such other committee designated by the
Board to administer the Plan.

 

(l)                 “Common Stock” means common stock, par value $0.001 per
share, of the Company. In the event of any adjustment pursuant to Section 4(c),
the stock or security resulting from such adjustment shall be deemed to be
Common Stock within the meaning of the Plan.

 

(m)             “Consultant” means a consultant, advisor or other independent
contractor who is a natural person and performs services for the Company or an
Affiliate in a capacity other than as an Employee or Director.

 

(n)               “Director” means any individual who is a member of the Board
of Directors of the Company.

 

(o)               “Disability” means (i) “Disability” as defined in the
applicable Award Agreement, or any Individual Agreement, to which the
Participant is a party, or (ii) if clause (i) does not apply, (A) permanent and
total disability as determined under the Company’s, or an Affiliate’s, long-term
disability plan applicable to the Participant, or (B) if there is no such plan
applicable to the Participant, “disability” as determined by the Committee (in
each case, to the extent applicable to any Award, as determined consistent with
Section 21(e)(3) or 409A(a)(2)(C) of the Code).

 

(p)               “Disaffiliation” means an Affiliate’s ceasing to be an
Affiliate for any reason (including as a result of a public offering, or a
spin-off or sale by the Company, of the stock of the Affiliate) or a sale of a
division of the Company or an Affiliate.

 

(q)               “Dividend Equivalent” means with respect to an Award in which
no dividends are paid with respect to the Shares subject to the Award, a right
to receive the equivalent value (in cash or Shares) of dividends that would
otherwise be paid on the Shares subject to the Award if such Shares were
beneficially owned by the Participant, as provided under Section 10.

 

(r)                 “Effective Date” shall have the meaning ascribed to such
term in Section 1(a).

 



 -4- 

 

 

(s)                “Eligible Individual” means any Employee, Non-Employee
Director or Consultant, and any prospective Employee and Consultant who has
accepted an offer of employment or consultancy from the Company or any
Affiliate.

 

(t)                 “Employee” means any person designated as an employee of the
Company and/or an Affiliate on the payroll records thereof. An Employee shall
not include any individual during any period he or she is classified or treated
by the Company or an Affiliate as an independent contractor, a consultant, or
any employee of an employment, consulting, or temporary agency or any other
entity other than the Company and/or an Affiliate without regard to whether such
individual is subsequently determined to have been, or is subsequently
retroactively reclassified as a common-law employee of the Company and/or an
Affiliate during such period. For the avoidance of doubt, a Director who would
otherwise be an “Employee” within the meaning of this Section 2(s) shall be
considered an Employee for purposes of the Plan.

 

(u)               “Exchange Act” means the Securities Exchange Act of 1934, as
it may be amended from time to time, including the rules and regulations
promulgated thereunder and successor provisions and rules and regulations
thereto.

 

(v)               “Fair Market Value” means, if the Common Stock is listed on a
national securities exchange, as of any given date, the closing price for the
Common Stock on such date on the Applicable Exchange, or if Shares were not
traded on the Applicable Exchange on such measurement date, then on the next
preceding date on which Shares are traded, all as reported by such source as the
Committee may select. If the Common Stock is not listed on a national securities
exchange, Fair Market Value shall be determined by the Committee in its good
faith discretion.

 

(w)             “Fiscal Year” means the calendar year, or such other consecutive
twelve-month period as the Committee may select.

 

(x)               “Freestanding SAR” means an SAR that is granted independently
of any Options, as described in Section 7.

 

(y)               “Good Reason” means, unless otherwise provided in an Award
Agreement, (i) “Good Reason” as defined in any Individual Agreement to which the
applicable Participant is a party, or (ii) if there is no such Individual
Agreement or if it does not define Good Reason: (A) a material reduction by the
Company or an Affiliate in the Participant’s rate of annual base salary from
that in effect immediately prior to the Change in Control; (B) a material
reduction by the Company or an Affiliate in the Participant’s annual target
bonus opportunity from that in effect immediately prior to the Change in
Control; or (C) the Company or an Affiliate requires the Participant to change
the Participant’s principal location of work to a location that is in excess of
fifty (50) miles from the location thereof immediately prior to the Change in
Control. Notwithstanding the foregoing, a Termination of Service of a
Participant for Good Reason shall not have occurred unless (i) the Participant
gives written notice to the Company or an Affiliate, as applicable, of
Termination of Service within thirty (30) days after the Participant first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, and
(ii) the Company or the Affiliate, as the case may be, has failed within thirty
(30) days after receipt of such notice to cure the circumstances constituting
Good Reason.

 



 -5- 

 

 

(z)                “Grant Date” means the later of: (i) the date on which the
Committee (or its designee) by resolution, written consent or other appropriate
action selects an Eligible Individual to receive a grant of an Award, determines
the number of Shares or other amount to be subject to such Award and, if
applicable, determines the Option Price or Grant Price of such Award, provided
that as soon reasonably practical thereafter the Committee (or its designee)
both notifies the Eligible Individual of the Award and enters into an Award
Agreement with the Eligible Individual, or (ii) the date designated as the
“grant date” in an Award Agreement.

 

(aa)            “Grant Price” means the price established as of the Grant Date
of an SAR pursuant to Section 7 used to determine whether there is any payment
due upon exercise of the SAR.

 

(bb)           “Individual Agreement” means an employment, change of control,
consulting or similar agreement between a Participant and the Company or an
Affiliate that is in effect as of the Grant Date of an Award hereunder.

 

(cc)            “Insider” means an individual who is, on the relevant date, an
officer, director or ten percent (10%) beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
as determined by the Committee in accordance with Section 16 of the Exchange
Act.

 

(dd)          “New Employer” means, after a Change in Control, a Participant’s
employer, or any direct or indirect parent or any direct or indirect
majority-owned subsidiary of such employer.

 

(ee)            “Non-Employee Director” means a Director who is not an Employee.

 

(ff)             “Nonqualified Stock Option” or “NQSO” means a right to purchase
Shares under the Plan in accordance with the terms and conditions set forth in
Section 6 and which is not intended to meet the requirements of Section 422 of
the Code or otherwise does not meet such requirements.

 

(gg)           “Notice” means notice provided by a Participant to the Company in
a manner prescribed by the Committee.

 

(hh)           “Option” or “Stock Option” means a Nonqualified Stock Option, as
described in Section 6.

 

(ii)               “Option Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option.

 

(jj)               “Other Stock-Based Award” means an equity-based or
equity-related Award, other than an Option, SAR, Restricted Stock, Restricted
Stock Unit or Dividend Equivalent, granted in accordance with the terms and
conditions set forth in Section 9.

 



 -6- 

 

 

(kk)           “Participant” means any eligible individual as set forth in
Section 5 who holds one or more outstanding Awards.

 

(ll)               “Period of Restriction” means the period of time during which
Shares of Restricted Stock or Restricted Stock Units are subject to a
substantial risk of forfeiture and/or other restrictions, or, as applicable, the
period of time within which performance is measured for purposes of determining
whether such an Award has been earned, and, in the case of Restricted Stock, the
transfer of Shares of Restricted Stock is limited in some way, in each case in
accordance with Section 8.

 

(mm)       “Prior Plan” the Company’s 2005 Stock and Incentive Plan.

 

(nn)           “Restricted Stock” means an Award of Shares granted to a
Participant, subject to the applicable Period of Restriction, pursuant to
Section 8.

 

(oo)           “Restricted Stock Unit” means an unfunded and unsecured promise
to deliver Shares or cash, subject to the applicable Period of Restriction,
granted pursuant to Section 8.

 

(pp)           “Retirement” means, unless otherwise determined by the Committee,
an Employee’s retirement from active employment with the Company or an Affiliate
at or after age 65 or after attainment of both age 55 and ten years of
continuous service as an Employee.

 

(qq)           “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any
successor rule, as the same may be amended from time to time.

 

(rr)              “SEC” means the Securities and Exchange Commission.

 

(ss)             “Securities Act” means the Securities Act of 1933, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

 

(tt)              “Share” means a share of Common Stock (including any new,
additional or different stock or securities resulting from any change in
corporate capitalization as listed in Section 4(c)).

 

(uu)           “Stock Appreciation Right” or “SAR” means an Award, granted alone
(a “Freestanding SAR”) or in connection with a related Option (a “Tandem SAR”),
designated as an SAR, pursuant to the terms of Section 7.

 

(vv)           “Subsidiary” means any present or future corporation which is or
would be a “subsidiary corporation” of the Company as the term is defined in
Section 424(f) of the Code.

 

(ww)       “Substitute Awards” means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, options or other
awards previously granted, or the right or obligation to grant future options or
other awards, by a company acquired by the Company and/or an Affiliate or with
which the Company and/or an Affiliate combines, or otherwise in connection with
any merger, consolidation, acquisition of property or stock, or reorganization
involving the Company or an Affiliate, including a transaction described in Code
Section 424(a) or Awards granted or Shares issued by the Company in substitution
or exchange of an award previously granted by the Company.

 



 -7- 

 

 

(xx)           “Termination of Service” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company or
any Affiliate under any circumstances. Unless otherwise determined by the
Committee, a Termination of Service shall not be considered to have occurred in
the case of: (i) sick leave; (ii) military leave; (iii) any other leave of
absence approved by the Committee, provided that such leave is for a period of
not more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to an
applicable Company or Affiliate policy adopted from time to time; (iv) changes
in status from Director to advisory director or emeritus status; or (v)
transfers between locations of the Company or between or among the Company
and/or an Affiliate or Affiliates. Changes in status between service as an
Employee, Director, and a Consultant will not constitute a Termination of
Service if the individual continues to perform bona fide services for the
Company or an Affiliate. A Participant employed by, or performing services for,
an Affiliate or a division of the Company or of an Affiliate shall be deemed to
incur a Termination of Service if, as a result of a Disaffiliation, such
Affiliate or division ceases to be an Affiliate or such a division, as the case
may be, and the Participant does not immediately thereafter become an employee
of, or service provider for, the Company or another Affiliate. The Committee
shall have the discretion to determine whether and to what extent the vesting of
any Awards shall be tolled during any paid or unpaid leave of absence; provided,
however, that, in the absence of such determination, vesting for all Awards
shall be tolled during any such unpaid leave (but not for a paid leave).

 

3.        Administration.

 

(a)                General. The Committee shall have exclusive authority to
operate, manage and administer the Plan in accordance with its terms and
conditions. Notwithstanding the foregoing, in its absolute discretion, the Board
may at any time and from time to time exercise any and all rights, duties and
responsibilities of the Committee under the Plan, including establishing
procedures to be followed by the Committee, but excluding matters which under
any applicable law, regulation or rule, including any exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3), are required to be
determined in the sole discretion of the Committee. If and to the extent that
the Committee does not exist or cannot function, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee,
subject to the limitations set forth in the immediately preceding sentence.

 

(b)               Committee. The members of the Committee shall be appointed
from time to time by, and shall serve at the discretion of, the Board of
Directors. Unless otherwise determined by the Board, the Committee shall consist
of not less than two (2) non-employee members of the Board, each of whom
satisfies such criteria of independence as the Board may establish and such
additional regulatory or listing requirements as the Board may determine to be
applicable or appropriate. Appointment of Committee members shall be effective
upon their acceptance of such appointment. Committee members may be removed by
the Board at any time either with or without cause, and such members may resign
at any time by delivering notice thereof to the Board. Any vacancy on the
Committee, whether due to action of the Board or any other reason, shall be
filled by the Board. The Committee shall keep minutes of its meetings. A
majority of the Committee shall constitute a quorum and a majority of a quorum
may authorize any action. Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it has
been made at a meeting duly held.

 



 -8- 

 

 

(c)                Authority of the Committee. The Committee shall have full
discretionary authority to grant, pursuant to the terms of the Plan, Awards to
those individuals who are eligible to receive Awards under the Plan. Except as
limited by law or by the Certificate of Incorporation or By-Laws of the Company,
and subject to the provisions herein, the Committee shall have full power, in
accordance with the other terms and provisions of the Plan, to:

 

(i)          select Eligible Individuals who may receive Awards under the Plan
and become Participants;

 

(ii)         determine eligibility for participation in the Plan and decide all
questions concerning eligibility for, and the amount of, Awards under the Plan;

 

(iii)        determine the sizes and types of Awards;

 

(iv)        determine the terms and conditions of Awards, including the Option
Prices of Options and the Grant Prices of SARs;

 

(v)         grant Awards as an alternative to, or as the form of payment for
grants or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or an Affiliate;

 

(vi)        grant Substitute Awards on such terms and conditions as the
Committee may prescribe, subject to compliance with the nonqualified deferred
compensation rules under Code Section 409A, where applicable;

 

(vii)       make all determinations under the Plan concerning Termination of
Service of any Participant’s employment or service with the Company or an
Affiliate, including whether such Termination of Service occurs by reason of
Cause, Good Reason, Disability, Retirement or in connection with a Change in
Control, and whether a leave constitutes a Termination of Service;

 

(viii)     determine whether a Change in Control shall have occurred;

 

(ix)        construe and interpret the Plan and any agreement or instrument
entered into under the Plan, including any Award Agreement;

 

(x)         establish and administer any terms, conditions, restrictions,
limitations, forfeiture, vesting or exercise schedule, and other provisions of
or relating to any Award;

 

(xi)        establish and administer any performance goals in connection with
any Awards, including related performance goals and performance measures or
other performance criteria and applicable performance periods, determine the
extent to which any performance goals and/or other terms and conditions of an
Award are attained or are not attained, and certify whether, and to what extent,
any such performance goals and other material terms applicable to any Award were
in fact satisfied;

 



 -9- 

 

 

(xii)      construe any ambiguous provisions, correct any defects, supply any
omissions and reconcile any inconsistencies in the Plan and/or any Award
Agreement or any other instrument relating to any Awards;

 

(xiii)     establish, adopt, amend, waive and/or rescind rules, regulations,
procedures, guidelines, forms and/or instruments for the Plan’s operation or
administration;

 

(xiv)     make all valuation determinations relating to Awards and the payment
or settlement thereof;

 

(xv)      grant waivers of terms, conditions, restrictions and limitations under
the Plan or applicable to any Award, or accelerate the vesting or exercisability
of any Award;

 

(xvi)     amend or adjust the terms and conditions of any outstanding Award
and/or adjust the number and/or class of shares of stock subject to any
outstanding Award;

 

(xvii)   at any time and from time to time after the granting of an Award,
specify such additional terms, conditions and restrictions with respect to such
Award as may be deemed necessary or appropriate to ensure compliance with any
and all applicable laws or rules, including terms, restrictions and conditions
for compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;

 

(xviii) establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; and

 

(xix)     exercise all such other authorities, take all such other actions and
make all such other determinations as it deems necessary or advisable for the
proper operation and/or administration of the Plan.

 

(d)               Award Agreements. The Committee shall, subject to applicable
laws and rules, determine the date an Award is granted. Each Award shall be
evidenced by an Award Agreement; however, two or more Awards granted to a single
Participant may be combined in a single Award Agreement. An Award Agreement
shall not be a precondition to the granting of an Award; provided, however, that
(i) the Committee may, but need not, require as a condition to any Award
Agreement’s effectiveness, that such Award Agreement be executed on behalf of
the Company and/or by the Participant to whom the Award evidenced thereby shall
have been granted (including by electronic signature or other electronic
indication of acceptance), and such executed Award Agreement be delivered to the
Company, and (ii) no person shall have any rights under any Award unless and
until the Participant to whom such Award shall have been granted has complied
with the applicable terms and conditions of the Award. The Committee shall
prescribe the form of all Award Agreements, and, subject to the terms and
conditions of the Plan, shall determine the content of all Award Agreements.
Subject to the other provisions of the Plan, any Award Agreement may be
supplemented or amended in writing from time to time as approved by the
Committee; provided that the terms and conditions of any such Award Agreement as
supplemented or amended are not inconsistent with the provisions of the Plan. In
the event of any dispute or discrepancy concerning the terms of an Award, the
records of the Committee or its designee shall be determinative.

 



 -10- 

 

 

(e)                Discretionary Authority; Decisions Binding. The Committee
shall have full discretionary authority in all matters related to the discharge
of its responsibilities and the exercise of its authority under the Plan. All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its stockholders, any Affiliate and all persons
having or claiming to have any right or interest in or under the Plan and/or any
Award Agreement. The Committee shall consider such factors as it deems relevant
to making or taking such decisions, determinations, actions and interpretations,
including the recommendations or advice of any Director or officer or employee
of the Company, any director, officer or employee of an Affiliate and such
attorneys, consultants and accountants as the Committee may select. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.

 

(f)                Attorneys; Consultants. The Committee may consult with
counsel who may be counsel to the Company. The Committee may, with the approval
of the Board, employ such other attorneys and/or consultants, accountants,
appraisers, brokers, agents and other persons, any of whom may be an Eligible
Individual, as the Committee deems necessary or appropriate. The Committee, the
Company and its officers and Directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons. The Committee shall not
incur any liability for any action taken in good faith in reliance upon the
advice of such counsel or other persons.

 

(g)               Delegation of Administration. Except to the extent prohibited
by applicable law, including any applicable exemptive rule under Section 16 of
the Exchange Act (including Rule 16b-3), or the applicable rules of a stock
exchange, the Committee may, in its discretion, allocate all or any portion of
its responsibilities and powers under this Section 3 to any one or more of its
members and/or delegate all or any part of its responsibilities and powers under
this Section 3 to any person or persons selected by it; provided, however, that
the Committee may not (i) delegate to any executive officer of the Company or an
Affiliate, or a committee that includes any such executive officer, the
Committee’s authority to grant Awards, or the Committee’s authority otherwise
concerning Awards, awarded to executive officers of the Company or an Affiliate;
(ii) delegate the Committee’s authority to grant Awards to consultants unless
any such Award is subject to approval by the Committee; or (iii) delegate its
authority to correct defects, omissions or inconsistencies in the Plan. Any such
authority delegated or allocated by the Committee under this Section 3(g) shall
be exercised in accordance with the terms and conditions of the Plan and any
rules, regulations or administrative guidelines that may from time to time be
established by the Committee, and any such allocation or delegation may be
revoked by the Committee at any time.

 



 -11- 

 

 

4.        Shares Subject To The Plan.

 

(a)                Number of Shares Available for Issuance. The shares of stock
subject to Awards granted under the Plan shall be Shares. Such Shares subject to
the Plan may be authorized and unissued shares (which will not be subject to
preemptive rights), Shares held in treasury by the Company, Shares purchased on
the open market or by private purchase or any combination of the foregoing.
Subject to adjustment as provided in Section 4(c), the total number of Shares
that may be issued pursuant to Awards under the Plan shall be 2,500,000 Shares.
From and after the Effective Date, no further grants or awards shall be made
under the Prior Plan; however, grants or awards made under the Prior Plan before
the Effective Date shall continue in effect in accordance with their terms.

 

(b)               Rules for Calculating Shares Issued.

 

(i)                 For purposes of this Section 4, the number of Shares
available for issuance under the Plan shall be reduced by one (1) Share for each
Share issued pursuant to the exercise to an Option, SAR, Restricted Stock Award,
Restricted Stock Unit Award, Other Stock-Based Award or Dividend Equivalent
Award.

 

(ii)               Shares underlying Awards that are (x) forfeited (including
any Shares subject to an Award (or any such other award) that are repurchased by
the Company due to failure to meet any applicable condition), cancelled,
terminated or expire unexercised, or (y) settled in cash in lieu of issuance of
Shares shall be available for issuance pursuant to future Awards, to the extent
that such Shares are forfeited, repurchased or not issued under any such Award.

 

(iii)             Any Shares tendered to pay the Option Price of an Option or
other purchase price of an Award, or withholding tax obligations with respect to
an Award, shall be available for issuance pursuant to future Awards.

 

(iv)             If any Shares subject to an Award are not delivered to a
Participant because (A) such Shares are withheld to pay the Option Price or
other purchase price of such Award, or withholding tax obligations with respect
to such Award (or other award) or (B) a payment upon exercise of a Stock
Appreciation Right is made in Shares, the number of Shares subject to the
exercised or purchased portion of any such Award that are not delivered to the
Participant shall be available for issuance pursuant to future Awards.

 

(c)                Adjustment Provisions. Notwithstanding any other provisions
of the Plan to the contrary, in the event of (i) any dividend (excluding any
ordinary dividend) or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, split-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to acquire Shares or other
securities of the Company, or other similar corporate transaction or event
(including a Change in Control) that affects the shares of Common Stock, or
(ii) any unusual or nonrecurring events (including a Change in Control)
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including any or all of the following:

 



 -12- 

 

 

(i)            adjusting any or all of (A) the number of Shares or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan and (B) the terms of any outstanding Award,
including (1) the number of Shares or other securities of the Company (or number
and kind of other securities or other property) subject to outstanding Awards or
to which outstanding Awards relate, (2) the Option Price or Grant Price with
respect to any Award or (3) any applicable performance measures;

 

(ii)           providing for a substitution or assumption of Awards,
accelerating the exercisability of, lapse of restrictions (including any Period
of Restriction) on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event; and

 

(iii)          cancelling any one or more outstanding Awards and causing to be
paid to the holders thereof, in cash, Shares, other securities or other
property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which, if applicable, may be based upon the price
per Share received or to be received by other stockholders of the Company in
such event), including, in the case of an outstanding Option or SAR, a cash
payment in an amount equal to the excess, if any, of the Fair Market Value (as
of a date specified by the Committee) of the Shares subject to such Option or
SAR over the aggregate Option Price or Grant Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per share Option Price or Grant Price equal to, or in excess of, the Fair
Market Value of a Share may be canceled and terminated without any payment or
consideration therefor);

 

provided, however, that in the case of any “equity restructuring” (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation — Stock Compensation (or any successor
pronouncement)), the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring. The
Committee shall determine any adjustment pursuant to this Section 4(c): (i)
after taking into account, among other things, to the extent applicable, the
provisions of the Code and (ii) subject to Section 16(f)(vi). Any adjustments
under this Section 4(c) shall be made in a manner that does not adversely affect
the exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the
extent applicable. Any actions or determinations of the Committee under this
Section 4(c) need not be uniform as to all outstanding Awards, nor treat all
Participants identically. All determinations of the Committee as to adjustments,
if any, under this Section 4(c) shall be conclusive and binding for all
purposes.

 



 -13- 

 

 

(d)               No Limitation on Corporate Actions. The existence of the Plan
and any Awards granted hereunder shall not affect in any way the right or power
of the Company or any Affiliate to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or
business structure, any merger or consolidation, any issuance of debt, preferred
or prior preference stock ahead of or affecting the Shares, additional shares of
capital stock or other securities or subscription rights thereto, any
dissolution or liquidation, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.

 

5.        Eligibility and Participation.

 

(a)                Eligibility. Eligible Individuals shall be eligible to become
Participants and receive Awards in accordance with the terms and conditions of
the Plan.

 

(b)               Actual Participation. Subject to the provisions of the Plan,
the Committee may, from time to time, select Participants from all Eligible
Individuals and shall determine the nature and amount of each Award.

 

6.        Stock Options.

 

(a)                Grant of Options. Subject to the terms and provisions of the
Plan, Options in the form of Nonqualified Stock Options may be granted to
Participants in such number (subject to Section 4), and upon such terms, and
at any time and from time to time as shall be determined by the Committee. The
Committee may grant an Option or provide for the grant of an Option, either from
time to time in the discretion of the Committee or automatically upon the
occurrence of specified events, including the achievement of performance goals,
the satisfaction of an event or condition within the control of the recipient of
the Option or within the control of others.

 

(b)               Award Agreement. Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which the Option shall become exercisable and such other provisions as the
Committee shall determine, which are not inconsistent with the terms of the
Plan.

 

(c)                Option Price. The Option Price for each Option shall be
determined by the Committee and set forth in the Award Agreement; provided that
the Option Price of an Option shall be not less than one hundred percent (100%)
of the Fair Market Value of a Share on the Grant Date of such Option; provided
further, that Substitute Awards or Awards granted in connection with an
adjustment provided for in Section 4(c), in the form of stock options, shall
have an Option Price per Share that is intended to maintain the economic value
of the Award that was replaced or adjusted, as determined by the Committee.

 

(d)               Duration of Options. Each Option granted to a Participant
shall expire at such time as the Committee shall determine as of the Grant Date
and set forth in the Award Agreement.

 



 -14- 

 

 

(e)                Exercise of Options. Options shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
in each instance determine and set forth in the Award Agreement, which need not
be the same for each grant or for each Option or Participant. The Committee, in
its discretion, may allow a Participant to exercise an Option that has not
otherwise become exercisable pursuant to the applicable Award Agreement, in
which case the Shares then issued shall be Shares of Restricted Stock having a
Period of Restriction analogous to the exercisability provisions of the Option.
In the event that any portion of an exercisable Option is scheduled to expire or
terminate pursuant to the Plan or the applicable Award Agreement (other than due
to Termination of Service for Cause) and both (x) the date on which such portion
of the Option is scheduled to expire or terminate falls during a Company
blackout trading period applicable to the Participant (whether such period is
imposed at the election of the Company or is required by applicable law to be
imposed) and (y) the Option Price per Share of such portion of the Option is
less than the Fair Market Value of a Share, then on the date that such portion
of the Option is scheduled to expire or terminate, such portion of the Option
(to the extent not previously exercised by the Participant) shall be
automatically exercised on behalf of the Participant through a “net exercise”
(as described in Section 6(f)(iii)) and minimum withholding taxes due (if any)
upon such automatic exercise shall be satisfied by withholding of Shares (as
described in Section 16(b)(i)). The period of time over which a Nonqualified
Stock Option may be exercised shall be automatically extended if on the
scheduled expiration date or termination date (other than due to Termination of
Service for Cause) of such Option the Participant’s exercise of such Option
would violate an applicable law (except under circumstances described in the
preceding sentence); provided, however, that during such extended exercise
period the Option may only be exercised to the extent the Option was exercisable
in accordance with its terms immediately prior to such scheduled expiration date
or termination date; provided further, however, that such extended exercise
period shall end not later than thirty (30) days after the exercise of such
Option first would no longer violate such law.

 

(f)                Payment. Options shall be exercised by the delivery of a
written notice of exercise to the Company, in a form specified or accepted by
the Committee, or by complying with any alternative exercise procedures that may
be authorized by the Committee, setting forth the number of Shares with respect
to which the Option is to be exercised, accompanied by full payment for such
Shares, which shall include applicable taxes, if any, in accordance with Section
16. The Option Price upon exercise of any Option shall be payable to the Company
in full by cash, check or such cash equivalent as the Committee may accept. If
approved by the Committee, and subject to any such terms, conditions and
limitations as the Committee may prescribe and to the extent permitted by
applicable law, payment of the Option Price, in full or in part, may also be
made as follows:

 

(i)             Payment may be made in the form of unrestricted and unencumbered
Shares (by actual delivery of such Shares or by attestation) already owned by
the Participant exercising such Option, or by such Participant and his or her
spouse jointly (based on the Fair Market Value of the Common Stock on the date
the Option is exercised); provided, however, that such already owned Shares must
have been either previously acquired by the Participant on the open market or
held by the Participant for at least six (6) months at the time of exercise (or
meet any such other requirements as the Committee may determine are necessary in
order to avoid an accounting earnings charge on account of the use of such
Shares to pay the Option Price).

 

(ii)           Payment may be made by means of a broker-assisted “cashless
exercise” pursuant to which a Participant may elect to deliver a properly
executed exercise notice to the Company, together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of Share
sale or loan proceeds necessary to pay the Option Price, and, if requested, the
amount of any federal, state, local or non-United States withholding taxes.

 



 -15- 

 

 

(iii)         Payment may be made by a “net exercise” pursuant to which the
Participant instructs the Company to withhold a number of Shares otherwise
deliverable to the Participant upon such exercise of the Option having an
aggregate Fair Market Value on the date of exercise equal to the product of: (i)
the Option Price multiplied by (ii) the number of Shares in respect of which the
Option shall have been exercised, increased by the amount of any applicable
withholding taxes.

 

(iv)         Payment may be made by any other method approved or accepted by the
Committee in its discretion.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment in accordance
with the preceding provisions of this Section 6(f) and satisfaction of tax
obligations in accordance with Section 16, the Company shall deliver to the
Participant exercising an Option, in the Participant’s name, evidence of book
entry Shares, or, upon the Participant’s request, Share certificates, in an
appropriate amount based upon the number of Shares purchased under the Option,
subject to Section 19. Unless otherwise determined by the Committee, all
payments under all of the methods described above shall be paid in United States
dollars.

 

(g)               Rights as a Stockholder. No Participant or other person shall
become the beneficial owner of any Shares subject to an Option, nor have any
rights to dividends or other rights of a stockholder with respect to any such
Shares, until the Participant has actually received such Shares following
exercise of his or her Option in accordance with the provisions of the Plan and
the applicable Award Agreement.

 

(h) Termination of Service. The Committee may establish and set forth in the
applicable Award Agreement the terms and conditions on which an Option shall
remain exercisable, if at all, upon a Participant’s Termination of Service. The
Committee may waive or modify these provisions at any time. To the extent that a
Participant is not entitled to exercise an Option at the date of his or her
Termination of Service, or if the Participant (or other person entitled to
exercise the Option) does not exercise the Option to the extent so entitled
within the time period specified in the Award Agreement or below (as
applicable), effective as of the date of such Termination of Service or
expiration of such time period (as applicable), the Option shall terminate and
cease to be exercisable, except as otherwise provided by Section 6(e).
Notwithstanding the foregoing provisions of this Section 6(h) to the contrary,
the Committee may determine in its discretion that an Option may be exercised
following any such Termination of Service, whether or not exercisable at the
time of such Termination of Service. Subject to the last sentence of this
Section 6(h), a Participant’s Option shall be forfeited upon his or her
Termination of Service, except as set forth below:

 

(i)             Death. Upon a Participant’s Termination of Service by reason of
death, any Option held by such Participant that was exercisable immediately
before such Termination of Service may be exercised at any time until the
earlier of (A) the first (1st) anniversary of the date of such death and (B) the
expiration date of such Option specified in the applicable Award Agreement.

 



 -16- 

 

 

(ii)           Disability. Upon a Participant’s Termination of Service by reason
of Disability, any Option held by such Participant that was exercisable
immediately before such Termination of Service may be exercised at any time
until the earlier of (A) the third (3rd) anniversary of such Termination of
Service and (B) the expiration date of such Option specified in the applicable
Award Agreement.

 

(iii)         Retirement. Upon a Participant’s Termination of Service by reason
of Retirement, any Option held by such Participant that was exercisable
immediately before such Termination of Service may be exercised at any time
until the earlier of (A) the fifth (5th) anniversary of such Termination of
Service and (B) the expiration date of such Option specified in the applicable
Award Agreement.

 

(iv)         Cause. Upon a Participant’s Termination of Service for Cause, any
Option held by such Participant shall be forfeited, effective as of such
Termination of Service.

 

(v)           Without Cause; Good Reason. Upon a Participant’s Termination of
Service on account of a resignation for Good Reason or by the Company other than
for death, Disability, Retirement or for Cause, any Option held by such
Participant that was exercisable immediately before such Termination of Service
may be exercised at any time until the earlier of (A) the ninetieth (90th) day
following such Termination of Service and (B) the expiration date of such Option
specified in the applicable Award Agreement.

 

(vi)         Death after Termination of Service. Notwithstanding the above
provisions of this Section 6(h), if a Participant dies after such Participant’s
Termination of Service, but while his or her Option remains exercisable as set
forth above, such Option may be exercised at any time until the later of (A) the
earlier of (1) the first anniversary of the date of such death and (2) the
expiration date of such Option specified in the applicable Award Agreement, and
(B) the last date on which such Option would have been exercisable, absent this
Section 6(h)(vi).

 

Notwithstanding the foregoing provisions of this Section 6(h), the Committee
shall have the power, in its discretion, to apply different rules concerning the
consequences of a Termination of Service; provided, however, that such rules
shall be set forth in the applicable Award Agreement.

 

7.        Stock Appreciation Rights.

 

(a)                Grant of SARs. Subject to the terms and conditions of the
Plan, SARs may be granted to Participants at any time and from time to time as
shall be determined by the Committee. The Committee may grant an SAR (i) in
connection with, and at the Grant Date of, a related Option (a “Tandem SAR”), or
(ii) independent of, and unrelated to, an Option (a “Freestanding SAR”). The
Committee shall have complete discretion in determining the number of Shares to
which a SAR pertains (subject to Section 4) and, consistent with the provisions
of the Plan, in determining the terms and conditions pertaining to any SAR.

 



 -17- 

 

 

(b)               Grant Price. The Grant Price for each SAR shall be determined
by the Committee and set forth in the Award Agreement, subject to the
limitations of this Section 7(b). The Grant Price for each Freestanding SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date of such Freestanding SAR, except in the case of
Substitute Awards or Awards granted in connection with an adjustment provided
for in Section 4(c). The Grant Price of a Tandem SAR shall be equal to the
Option Price of the related Option.

 

(c)                Exercise of Tandem SARs. Tandem SARs may be exercised for all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR
shall be exercisable only when and to the extent the related Option is
exercisable and may be exercised only with respect to the Shares for which the
related Option is then exercisable. A Tandem SAR shall entitle a Participant to
elect, in the manner set forth in the Plan and the applicable Award Agreement,
in lieu of exercising his or her unexercised related Option for all or a portion
of the Shares for which such Option is then exercisable pursuant to its terms,
to surrender such Option to the Company with respect to any or all of such
Shares and to receive from the Company in exchange therefor a payment described
in Section 7(g). An Option with respect to which a Participant has elected to
exercise a Tandem SAR shall, to the extent of the Shares covered by such
exercise, be canceled automatically and surrendered to the Company. Such Option
shall thereafter remain exercisable according to its terms only with respect to
the number of Shares as to which it would otherwise be exercisable, less the
number of Shares with respect to which such Tandem SAR has been so exercised.

 

(d)               Exercise of Freestanding SARs. Freestanding SARs may be
exercised upon whatever terms and conditions the Committee, in its sole
discretion, in accordance with the Plan, determines and sets forth in the Award
Agreement. In the event that any portion of an exercisable Freestanding SAR is
scheduled to expire or terminate pursuant to the Plan or the applicable Award
Agreement (other than due to Termination of Service for Cause) and both (x) the
date on which such portion of the SAR is scheduled to expire or terminate falls
during a Company blackout trading period applicable to the Participant (whether
such period is imposed at the election of the Company or is required by
applicable law to be imposed) that would otherwise prohibit exercise of such
portion of the SAR and (y) the Grant Price per Share of such portion of the SAR
is less than the Fair Market Value of a Share, then on the date that such
portion of the SAR is scheduled to expire or terminate, such portion of the SAR
(to the extent not previously exercised by the Participant) shall be
automatically exercised on behalf of the Participant and minimum withholding
taxes due (if any) upon such automatic exercise shall be satisfied by
withholding of Shares (as described in Section 16(b)(i)). The period of time
over which a Freestanding SAR may be exercised shall be automatically extended
if on the scheduled expiration date or termination date (other than due to
Termination of Service for Cause) of such SAR the Participant’s exercise of such
SAR would violate an applicable law (except under circumstances described in the
preceding sentence); provided, however, that during such extended exercise
period the SAR may only be exercised to the extent the SAR was exercisable in
accordance with its terms immediately prior to such scheduled expiration date or
termination date; provided further, however, that such extended exercise period
shall end not later than thirty (30) days after the exercise of such SAR first
would no longer violate such law.

 

(e)                Award Agreement. Each SAR grant shall be evidenced by an
Award Agreement that shall specify the number of Shares to which the SAR
pertains, the Grant Price, the term of the SAR, and such other terms and
conditions as the Committee shall determine in accordance with the Plan.

 



 -18- 

 

 

(f)                Term of SARs. The term of a SAR granted under the Plan shall
be determined by the Committee, in its sole discretion, and set forth in the
Award Agreement; provided, however, that the term of any Tandem SAR shall be the
same as the related Option.

 

(g)               Payment of SAR Amount. An election to exercise SARs shall be
deemed to have been made on the date of Notice of such election to the Company.
As soon as practicable following such Notice, the Participant shall be entitled
to receive payment from the Company in an amount determined by multiplying:

 

(i)             The excess of the Fair Market Value of a Share on the date of
exercise over the Grant Price of the SAR; by

 

(ii)           The number of Shares with respect to which the SAR is exercised,

 

after deduction of any tax withholding in accordance with Section 16.

 

Notwithstanding the foregoing provisions of this Section 7(g) to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR. At the
discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value as of the date of such exercise,
or in some combination thereof.

 

(h)            Rights as a Stockholder. A Participant receiving a SAR shall have
the rights of a stockholder only as to Shares, if any, actually issued to such
Participant upon satisfaction or achievement of the terms and conditions of the
Award, and in accordance with the provisions of the Plan and the applicable
Award Agreement, and not with respect to Shares to which such Award relates but
which are not actually issued to such Participant.

 

(i)             Termination of Service. Except as otherwise provided by Section
7(d) or in the applicable Award Agreement, a SAR may be exercised only to the
extent that it is then exercisable, and if at all times during the period
beginning with the date of granting of such SAR and ending on the date of
exercise of such SAR the Participant is an Employee, Non-Employee Director or
Consultant, and shall terminate immediately upon a Termination of Service of the
Participant. A SAR shall cease to become exercisable upon a Termination of
Service of the holder thereof. Notwithstanding the foregoing provisions of this
Section 7(i) to the contrary, the Committee may determine in its discretion that
a SAR may be exercised following any such Termination of Service, whether or not
exercisable at the time of such Termination of Service; provided, however, that
in no event may a SAR be exercised after the expiration date of such SAR
specified in the applicable Award Agreement, except as provided in Section 6(e)
(in the case of Tandem SARs) or in Section 7(d) (in the case of Freestanding
SARs).

 

(i)             Termination of Service. The provisions of Section 6(h) shall
apply to any SAR upon and after the Termination of Service of the Participant
holding such SAR, except that in the case of any Freestanding SAR, the reference
to Section 6(e) therein shall be deemed a reference to Section 7(d).

 



 -19- 

 

 

8.        Restricted Stock and Restricted Stock Units.

 

(a)                Awards of Restricted Stock and Restricted Stock Units.
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Shares of Restricted Stock and/or Restricted Stock
Units to Participants in such amounts as the Committee shall determine. Awards
of Restricted Stock may be made with or without the requirement of a cash
payment from the Participant to whom such Award is made in exchange for, or as a
condition precedent to, the completion of such Award and the issuance of Shares
of Restricted Stock, and any such required cash payment shall be set forth in
the applicable Award Agreement. Subject to the terms and conditions of this
Section 8 and the Award Agreement, upon delivery of Shares of Restricted Stock
to a Participant, or creation of a book entry evidencing a Participant’s
ownership of Shares of Restricted Stock, pursuant to Section 8(f), the
Participant shall have all of the rights of a stockholder with respect to such
Shares, subject to the terms and restrictions set forth in this Section 8 or the
applicable Award Agreement or as determined by the Committee.

 

(b)               Award Agreement. Each Restricted Stock and/or Restricted Stock
Unit Award shall be evidenced by an Award Agreement that shall specify the
Period of Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.

 

(c)                Nontransferability of Restricted Stock. Except as provided in
this Section 8, Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, encumbered, alienated, hypothecated or otherwise disposed of
until the end of the applicable Period of Restriction established by the
Committee and specified in the Restricted Stock Award Agreement.

 

(d)               Period of Restriction and Other Restrictions. The Period of
Restriction applicable to an Award of Restricted Stock or Restricted Stock Units
shall lapse based on a Participant’s continuing service or employment with the
Company or an Affiliate, the achievement of performance goals, the satisfaction
of other conditions or restrictions or upon the occurrence of other events, in
each case, as determined by the Committee, at its discretion, and stated in the
Award Agreement.

 

(e)                Delivery of Shares and Settlement of Restricted Stock Units.
Upon the expiration of the Period of Restriction with respect to any Shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such Shares, except as
set forth in such Award Agreement. If applicable stock certificates are held by
the Secretary of the Company or an escrow holder, upon such expiration, the
Company shall deliver to the Participant, or his beneficiary, without charge,
the stock certificate evidencing the Shares of Restricted Stock that have not
then been forfeited and with respect to which the Period of Restriction has
expired. Unless otherwise provided by the Committee in an Award Agreement, upon
the expiration of the Period of Restriction with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one Share for each such outstanding Restricted
Stock Unit; provided, however, that the Committee may, in its discretion, elect
to (i) pay cash or part cash and part Shares in lieu of delivering only Shares
in respect of such Restricted Stock Units or (ii) defer the delivery of Shares
beyond the expiration of the Period of Restriction. If a cash payment is made in
lieu of delivering Shares, the amount of such payment shall be equal to the Fair
Market Value of such Shares as of the date on which the Period of Restriction
lapsed with respect to such Restricted Stock Units, less applicable tax
withholdings in accordance with Section 16.

 



 -20- 

 

 

(f)                Forms of Restricted Stock Awards. Each Participant who
receives an Award of Shares of Restricted Stock shall be issued a stock
certificate or certificates evidencing the Shares covered by such Award
registered in the name of such Participant, which certificate or certificates
shall bear an appropriate legend, and, if the Committee determines that the
Shares of Restricted Stock shall be held by the Company or in escrow rather than
delivered to the Participant pending expiration of the Period of Restriction,
the Committee may require the Participant to additionally execute and deliver to
the Company: (i) an escrow agreement satisfactory to the Committee, if
applicable, and (ii) an appropriate stock power (endorsed in blank) with respect
to such Shares of Restricted Stock. The Committee may require a Participant who
receives a certificate or certificates evidencing a Restricted Stock Award to
immediately deposit such certificate or certificates, together with a stock
power or other appropriate instrument of transfer, endorsed in blank by the
Participant, with signatures guaranteed in accordance with the Exchange Act if
required by the Committee, with the Secretary of the Company or an escrow holder
as provided in the immediately following sentence. The Secretary of the Company
or such escrow holder as the Committee may appoint shall retain physical custody
of each certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed. The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award. Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner. The holding of Shares of Restricted Stock
by the Company or such an escrow holder, or the use of book entries to evidence
the ownership of Shares of Restricted Stock, in accordance with this Section
8(f), shall not affect the rights of Participants as owners of the Shares of
Restricted Stock awarded to them, nor affect the restrictions applicable to such
shares under the Award Agreement or the Plan, including the Period of
Restriction.

 

(g)               Rights as a Stockholder.

 

(i) Restricted Stock. Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by law,
as determined by the Committee, Participants holding Shares of Restricted Stock
shall have the right to exercise full voting rights with respect to those Shares
during the Period of Restriction. During the Period of Restriction, Participants
holding Shares of Restricted Stock shall be credited with any cash dividends
paid with respect to such Shares while they are so held, unless determined
otherwise by the Committee and set forth in the Award Agreement. The Committee
may apply any restrictions to such dividends that the Committee deems
appropriate. Except as set forth in the Award Agreement, in the event of (A) any
adjustment as provided in Section 4(c), or (B) any shares or securities are
received as a dividend, or an extraordinary dividend is paid in cash, on Shares
of Restricted Stock, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Restricted Stock
shall be subject to the same terms and conditions, including the Period of
Restriction, as relate to the original Shares of Restricted Stock. Accordingly,
unless determined otherwise by the Committee and set forth in the Award
Agreement, any cash dividends credited to a Participant with respect to any
Shares during the Period of Restriction shall be forfeited if the underlying
Shares are forfeited.

 



 -21- 

 

 

(ii) Restricted Stock Units. A Participant receiving Restricted Stock Units
shall have the rights of a stockholder only as to Shares, if any, actually
issued to such Participant upon expiration of the Period of Restriction and
satisfaction or achievement of the terms and conditions of the Award, and in
accordance with the provisions of the Plan and the applicable Award Agreement,
and not with respect to Shares to which such Award relates but which are not
actually issued to such Participant.

 

(h)               Termination of Employment or Service. Except as otherwise
provided in this Section 8(h), during the Period of Restriction, any Restricted
Stock Units and/or Shares of Restricted Stock held by a Participant shall be
forfeited and revert to the Company (or, if Shares of Restricted Sock were sold
to the Participant, the Participant shall be required to resell such Shares to
the Company at cost) upon the Participant’s Termination of Service or the
failure to meet or satisfy any applicable performance goals or other terms,
conditions and restrictions to the extent set forth in the applicable Award
Agreement. Each applicable Award Agreement shall set forth the extent to which,
if any, the Participant shall have the right to retain Restricted Stock Units
and/or Shares of Restricted Stock, then subject to the Period of Restriction,
following such Participant’s Termination of Service. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
applicable Award Agreement, need not be uniform among all such Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for, or
circumstances of, such Termination of Service.

 

9.        Other Stock-Based Awards.

 

(a)                Other Stock-Based Awards. The Committee may grant types of
equity-based or equity-related Awards not otherwise described by the terms of
the Plan (including the grant or offer for sale of unrestricted Shares), in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Other Stock-Based Awards may involve the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares. The terms and conditions of such Awards shall be consistent
with the Plan and set forth in the Award Agreement and need not be uniform among
all such Awards or all Participants receiving such Awards.

 

(b)               Value of Other Stock-Based Awards. Each Other Stock-Based
Award shall be expressed in terms of Shares or units based on Shares, as
determined by the Committee. The Committee may establish performance goals in
its discretion, and any such performance goals shall be set forth in the
applicable Award Agreement. If the Committee exercises its discretion to
establish performance goals, the number and/or value of Other Stock-Based Awards
that will be paid out to the Participant will depend on the extent to which such
performance goals are met.

 



 -22- 

 

 

(c)                Payment of Other Stock-Based Awards. Payment, if any, with
respect to an Other Stock-Based Award shall be made in accordance with the terms
of the Award, as set forth in the Award Agreement, in cash, Shares or a
combination of cash and Shares, as the Committee determines.

 

(d)               Rights as a Stockholder. A Participant receiving an Other
Stock-Based Award shall have the rights of a stockholder only as to Shares, if
any, actually issued to such Participant upon satisfaction or achievement of the
terms and conditions of the Award, and in accordance with the provisions of the
Plan and the applicable Award Agreement, and not with respect to Shares to which
such Award relates but which are not actually issued to such Participant.

 

(e)                Termination of Service. The Committee shall determine the
extent to which the Participant shall have the right to receive Other
Stock-Based Awards following the Participant’s Termination of Service. Such
provisions shall be determined in the sole discretion of the Committee, such
provisions may be included in the applicable Award Agreement, but need not be
uniform among all Other Stock-Based Awards issued pursuant to the Plan, and may
reflect distinctions based on the reasons for Termination of Service.

 

10.        Dividend Equivalents. Unless otherwise provided by the Committee, no
adjustment shall be made in the Shares issuable or taken into account under
Awards on account of cash dividends that may be paid or other rights that may be
issued to the holders of Shares prior to issuance of such Shares under such
Award. The Committee may grant Dividend Equivalents based on the dividends
declared on Shares that are subject to any Award, including any Award the
payment or settlement of which is deferred pursuant to Section 20(d). Any Award
of Dividend Equivalents may be credited as of the dividend payment dates, during
the period between the Grant Date of the Award and the date the Award becomes
payable or terminates or expires, as determined by the Committee. Dividend
Equivalents may be subject to any limitations and/or restrictions determined by
the Committee. Dividend Equivalents shall be converted to cash or additional
Shares by such formula and at such time, and shall be paid at such times, as may
be determined by the Committee.

 

11.        Cash-Based Awards.

 

(a)                Grant of Cash-Based Awards. Subject to the terms of the Plan,
Cash-Based Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee, in accordance with the Plan. A Cash-Based Award entitles the
Participant who receives such Award to receive a payment in cash upon the
attainment of applicable performance goals for the applicable performance
period, and/or satisfaction of other terms and conditions, in each case
determined by the Committee, and which shall be set forth in the Award
Agreement. The terms and conditions of such Awards shall be consistent with the
Plan and set forth in the Award Agreement and need not be uniform among all such
Awards or all Participants receiving such Awards.

 



 -23- 

 

 

(b)               Earning and Payment of Cash-Based Awards. Cash-Based Awards
shall become earned, in whole or in part, based upon the attainment of
performance goals specified by the Committee and/or the occurrence of any event
or events and/or satisfaction of such terms and conditions, including a Change
in Control, as the Committee shall determine, either at or after the Grant Date.
The Committee shall determine the extent to which any applicable performance
goals and/or other terms and conditions of a Cash-Based Award are attained or
not attained following conclusion of the applicable performance period. The
Committee may, in its discretion, waive any such performance goals and/or other
terms and conditions relating to any such Award. Payment of earned Cash-Based
Awards shall be as determined by the Committee and set forth in the Award
Agreement.

 

(c)                Termination of Employment or Service. Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain Cash-Based Award following such Participant’s Termination of Service.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the applicable Award Agreement, need not be uniform among
all such Awards issued pursuant to the Plan, and may reflect distinctions based
on the reasons for Termination of Service.

 

12.        Transferability Of Awards; Beneficiary Designation.

 

(a)                Except as otherwise provided in Section 8(e) or Section 12(b)
or a Participant’s Award Agreement or otherwise determined at any time by the
Committee, no Award granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution; provided that the Committee may permit further
transferability, on a general or a specific basis, and may impose conditions and
limitations on any permitted transferability, subject to any applicable Period
of Restriction; provided further, however, that no Award may be transferred for
value or other consideration without first obtaining approval thereof by the
stockholders of the Company. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, or unless the Committee decides to permit further transferability,
subject to any applicable Period of Restriction, all Awards granted to a
Participant under the Plan, and all rights with respect to such Awards, shall be
exercisable or available during his or her lifetime only by or to such
Participant. With respect to those Awards, if any, that are permitted to be
transferred to another individual, references in the Plan to exercise or payment
related to such Awards by or to the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee. In the
event any Award is exercised by or otherwise paid to the executors,
administrators, heirs or distributees of the estate of a deceased Participant,
or such a Participant’s beneficiary, or the transferee of an Award, in any such
case, pursuant to the terms and conditions of the Plan and the applicable
Agreement and in accordance with such terms and conditions as may be specified
from time to time by the Committee, the Company shall be under no obligation to
issue Shares thereunder unless and until the Company is satisfied, as determined
in the discretion of the Committee, that the person or persons exercising such
Award, or to receive such payment, are the duly appointed legal representative
of the deceased Participant’s estate or the proper legatees or distributees
thereof or the named beneficiary of such Participant, or the valid transferee of
such Award, as applicable. Any purported assignment, transfer or encumbrance of
an Award that does not comply with this Section 12(a) shall be void and
unenforceable against the Company.

 



 -24- 

 

 

(b)               Beneficiary Designation. Each Participant may, from time to
time, name any beneficiary or beneficiaries who shall be permitted to exercise
his or her Option or SAR or to whom any benefit under the Plan is to be paid in
case of the Participant’s death before he or she fully exercises his or her
Option or SAR or receives any or all of such benefit. Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such beneficiary designation, a Participant’s unexercised
Option or SAR, or amounts due but remaining unpaid to such Participant, at the
Participant’s death, shall be exercised or paid as designated by the Participant
by will or by the laws of descent and distribution.

 

13.        Rights of Participants.

 

(a)                Rights or Claims. No person shall have any rights or claims
under the Plan except in accordance with the provisions of the Plan and any
applicable Award Agreement. The liability of the Company and any Affiliate under
the Plan is limited to the obligations expressly set forth in the Plan, and no
term or provision of the Plan may be construed to impose any further or
additional duties, obligations, or costs on the Company or any Affiliate thereof
or the Board or the Committee not expressly set forth in the Plan. The grant of
an Award under the Plan shall not confer any rights upon the Participant holding
such Award other than such terms, and subject to such conditions, as are
specified in the Plan as being applicable to such type of Award, or to all
Awards, or as are expressly set forth in the Award Agreement evidencing such
Award. Without limiting the generality of the foregoing, neither the existence
of the Plan nor anything contained in the Plan or in any Award Agreement shall
be deemed to:

 

(i)             Give any Eligible Individual the right to be retained in the
employment or service of the Company and/or an Affiliate, whether in any
particular position, at any particular rate of compensation, for any particular
period of time or otherwise;

 

(ii)           Restrict in any way the right of the Company and/or an Affiliate
to terminate, change or modify any Eligible Individual’s employment or service
at any time with or without Cause;

 

(iii)         Confer on any Eligible Individual any right of continued
relationship with the Company and/or an Affiliate, or alter any relationship
between them, including any right of the Company or an Affiliate to terminate,
change or modify its relationship with an Eligible Individual;

 

(iv)         Constitute a contract of employment or service between the Company
or any Affiliate and any Eligible Individual, nor shall it constitute a right to
remain in the employ or service of the Company or any Affiliate;

 

(v)           Give any Eligible Individual the right to receive any bonus,
whether payable in cash or in Shares, or in any combination thereof, from the
Company and/or an Affiliate, nor be construed as limiting in any way the right
of the Company and/or an Affiliate to determine, in its sole discretion, whether
or not it shall pay any Eligible Individual bonuses, and, if so paid, the amount
thereof and the manner of such payment; or

 



 -25- 

 

 

(vi)         Give any Participant any rights whatsoever with respect to an Award
except as specifically provided in the Plan and the Award Agreement.

 

(b)               Adoption of the Plan. The adoption of the Plan shall not be
deemed to give any Eligible Individual or any other individual any right to be
selected as a Participant or to be granted an Award, or, having been so
selected, to be selected to receive a future Award.

 

(c)                Vesting. Notwithstanding any other provision of the Plan, a
Participant’s right or entitlement to exercise or otherwise vest in any Award
not exercisable or vested at the Grant Date thereof shall only result from
continued services as a Non-Employee Director or Consultant or continued
employment, as the case may be, with the Company or any Affiliate, or
satisfaction of any other performance goals or other conditions or restrictions
applicable, by its terms, to such Award, except, in each such case, as the
Committee may, in its discretion, expressly determine otherwise.

 

(d)               No Effects on Benefits; No Damages. Payments and other
compensation received by a Participant under an Award are not part of such
Participant’s normal or expected compensation or salary for any purpose,
including calculating termination, indemnity, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments under any laws, plans, contracts,
policies, programs, arrangements or otherwise. A Participant shall, by
participating in the Plan, waive any and all rights to compensation or damages
in consequence of Termination of Service of such Participant for any reason
whatsoever, whether lawfully or otherwise, insofar as those rights arise or may
arise from such Participant ceasing to have rights under the Plan as a result of
such Termination of Service, or from the loss or diminution in value of such
rights or entitlements, including by reason of the operation of the terms of the
Plan or the provisions of any statute or law relating to taxation. No claim or
entitlement to compensation or damages arises from the termination of the Plan
or diminution in value of any Award or Shares purchased or otherwise received
under the Plan.

 

(e)                One or More Types of Awards. A particular type of Award may
be granted to a Participant either alone or in addition to other Awards under
the Plan.

 

14.        Change In Control.

 

(a)               Except to the extent otherwise provided in an Award Agreement,
in the event of a Change in Control, notwithstanding any provision of the Plan
to the contrary, the Committee may, in its discretion, provide that, with
respect to all or any portion of a particular outstanding Award or Awards:

 

(i) any outstanding Option, SAR or other Award (as applicable) that is not then
exercisable shall immediately become exercisable as to all or any portion of the
Shares covered thereby as of a time prior to the Change in Control;

 



 -26- 

 

 

(ii) all or any portion of the restrictions applicable to any outstanding Award
(including the Period of Restriction applicable to any outstanding Shares of
Restricted Stock or Restricted Stock Units) shall immediately lapse as of a time
prior to the Change in Control (including a waiver of any applicable performance
goals);

 

(iii) Performance periods in effect on the date the Change in Control occurs
shall end on such date, and (A) determine the extent to which performance goals
or other performance goals with respect to each such performance period have
been met based upon such audited or unaudited financial information or other
information then available as it deems relevant and (B) cause the Participant to
receive partial or full payment of Awards for each such performance period based
upon the Committee’s determination of the degree of attainment of the
performance goals or other performance goals, or by assuming that the applicable
“target” levels of performance have been attained or on such other basis
determined by the Committee;

 

(iv) Awards previously deferred shall be settled in full as soon as practicable;

 

(v) any outstanding Awards shall be adjusted, substituted, converted, settled
and/or terminated as the Committee, in its discretion, deems appropriate and
consistent with the Plan’s purposes; and

 

(vi) with respect to any Options having a per Share exercise price equal to, or
in excess of, the Fair Market Value of a Share, such Options shall be canceled
and terminated without any payment or consideration therefor.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (i) through (v) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

 

(b)               No Implied Rights; Other Limitations. No Participant shall
have any right to prevent the consummation of any of the acts described in
Section 4(c) or this Section 14 affecting the number of Shares available to, or
other entitlement of, such Participant under the Plan or such Participant’s
Award. Any actions or determinations of the Committee under this Section 14 need
not be uniform as to all outstanding Awards, nor treat all Participants
identically. Notwithstanding the foregoing provisions of this Section 14, the
Committee shall determine the adjustments provided in this Section 14 subject to
Section 16(f)(vi).

 

15.        Amendment and Termination.

 

(a)                Amendment and Termination of the Plan. The Board may, at any
time and with or without prior notice, amend, alter, suspend or terminate the
Plan, retroactively or otherwise, but no such amendment, alteration, suspension
or termination of the Plan shall be made which would materially impair the
previously accrued rights of any Participant with respect to a previously
granted Award without such Participant’s consent, except any such amendment made
to comply with applicable law, tax rules, stock exchange rules or accounting
rules. In addition, no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by any applicable
law, tax rules, stock exchange rules or accounting rules (including as necessary
to comply with any rules or requirements of any securities exchange or
inter-dealer quotation system on which the Shares may be listed or quoted).

 



 -27- 

 

 

(b)               Amendment of Awards. Subject to the immediately following
sentence, the Committee may unilaterally amend or alter the terms of any Award
theretofore granted, including any Award Agreement, retroactively or otherwise,
but no such amendment shall cause an Award to be inconsistent with the terms and
conditions of the Plan or materially impair the previously accrued rights of the
Participant to whom such Award was granted with respect to such Award without
his or her consent, except such an amendment made to cause the Plan or such
Award to comply with applicable law, tax rules, stock exchange rules or
accounting rules. Except in connection with a corporate transaction involving
the Company or as provided in Section 4(c) or as approved by the Company’s
stockholders, during any period that the Company is subject to the reporting
requirements of the Exchange Act, the terms of an outstanding Option or SAR may
not be amended to reduce the Option Price or Grant Price thereof, an outstanding
Option or SAR may not be cancelled in exchange for cash, the granting of an
Option or SAR to the Participant at a lower Option Price or Grant Price, or the
granting to the Participant another Award of a different type, and no Option or
SAR shall otherwise be subject to any action that is considered a “repricing”
for purposes of the stockholder approval rules of the Applicable Exchange.

 

16.        Tax Withholding and Other Tax Matters.

 

(a)                Tax Withholding. The Company and/or any Affiliate are
authorized to withhold from any Award granted or payment due under the Plan the
amount of all Federal, state, local and non-United States taxes due in respect
of such Award or payment and take any such other action as may be necessary or
appropriate, as determined by the Committee, to satisfy all obligations for the
payment of such taxes. No later than the date as of which an amount first
becomes includible in the gross income or wages of a Participant for federal,
state, local, or non-U.S. tax purposes with respect to any Award, such
Participant shall pay to the Company, or make arrangements satisfactory to the
Committee regarding the payment of, any federal, state, local or non-U.S. taxes
or social security (or similar) contributions of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under the
Plan shall be conditional on such payment or satisfactory arrangements (as
determined by the Committee in its discretion), and the Company and the
Subsidiaries and Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to such
Participant, whether or not under the Plan.

 

(b)               Withholding or Tendering Shares. Without limiting the
generality of Section 16(a), subject to any applicable laws, a Participant may
(unless disallowed by the Committee) elect to satisfy or arrange to satisfy, in
whole or in part, the tax obligations incident to an Award by: (i) electing to
have the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to his or her Award (provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy required
Federal, state, local and non-United States withholding obligations using the
minimum statutory withholding rates for Federal, state, local and/or non-U.S.
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income) and/or (ii) tendering to the Company Shares already owned by
such Participant (or by such Participant and his or her spouse jointly) and
either previously acquired by the Participant on the open market or held by the
Participant for at least six (6) months at the time of exercise or payment (or
which meet any such other requirements as the Committee may determine are
necessary in order to avoid an accounting earnings charge on account of the use
of such Shares to satisfy such tax obligations), based, in each case, on the
Fair Market Value of the Common Stock on the payment date as determined by the
Committee. All such elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for settlement of withholding obligations with Common Stock.

 



 -28- 

 

 

(c)                Restrictions. The satisfaction of tax obligations pursuant to
this Section 16 shall be subject to such restrictions as the Committee may
impose, including any restrictions required by applicable law or the rules and
regulations of the SEC, and shall be construed consistent with an intent to
comply with any such applicable laws, rule and regulations.

 

(d)               Section 83(b) Election. If a Participant makes an election
under Section 83(b) of the Code to be taxed with respect to an Award as of the
date of transfer of Shares rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company upon or prior
to the filing such election with the Internal Revenue Service. Neither the
Company nor any Affiliate shall have any liability or responsibility relating to
or arising out of the filing or not filing of any such election or any defects
in its construction.

 

(e)                No Guarantee of Favorable Tax Treatment. Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Code Section 409A, the Company does not warrant
that any Award under the Plan will qualify for favorable tax treatment under
Code Section 409A or any other provision of federal, state, local, or non-United
States law. The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

 

(f)                Nonqualified Deferred Compensation.

 

(i)             It is the intention of the Company that no Award shall be
deferred compensation subject to Code Section 409A unless and to the extent that
the Committee specifically determines otherwise as provided in paragraph (ii) of
this Section 16(f), and the Plan and the terms and conditions of all Awards
shall be interpreted and administered accordingly.

 

(ii)           The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
payment or elective or mandatory deferral of the payment or delivery of Shares
or cash pursuant thereto, and any rules regarding treatment of such Awards in
the event of a Change in Control, shall be set forth in the applicable Award
Agreement and shall be intended to comply in all respects with Section 409A of
the Code, and the Plan and the terms and conditions of such Awards shall be
interpreted and administered accordingly.

 



 -29- 

 

 

(iii)         The Committee shall not extend the period to exercise an Option or
Stock Appreciation Right to the extent that such extension would cause the
Option or Stock Appreciation Right to become subject to Code Section 409A.

 

(iv)         No Dividend Equivalents shall relate to Shares underlying an Option
or SAR unless such Dividend Equivalent rights are explicitly set forth as a
separate arrangement and do not cause any such Option or SAR to be subject to
Code Section 409A.

 

(v)         The Company shall have complete discretion to interpret and
construe the Plan and any Award Agreement in any manner that establishes an
exemption from (or compliance with) the requirements of Code Section 409A.  If
for any reason, such as imprecision in drafting, any provision of the Plan
and/or any Award Agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent, as determined in the discretion of the Company. If,
notwithstanding the foregoing provisions of this Section 16(f)(v), any provision
of the Plan or any Award Agreement would cause a Participant to incur any
additional tax or interest under Code Section 409A, the Company shall reform
such provision in a manner intended to avoid the incurrence by such Participant
of any such additional tax or interest; provided that the Company shall
maintain, to the extent reasonably practicable, the original intent and economic
benefit to the Participant of the applicable provision without violating the
provisions of Code Section 409A.

 

(vi)         Notwithstanding the provisions of Section 4(c) to the contrary, (1)
any adjustments made pursuant to Section 4(c) to Awards that are considered
“deferred compensation” subject to Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (2) any
adjustments made pursuant to Section 4(c) to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment, the Awards either (A)
continue not to be subject to Section 409A of the Code or (B) comply with the
requirements of Section 409A of the Code; and (3) in any event, neither the
Committee nor the Board shall have any authority to make any adjustments,
substitutions or changes pursuant to Section 4(c) to the extent the existence of
such authority would cause an Award that is not intended to be subject to
Section 409A of the Code at the Grant Date thereof to be subject to Section 409A
of the Code.

 

(vii)       If any Award is subject to Section 409A of the Code, the provisions
of Section 14 shall be applicable to such Award only to the extent specifically
provided in the Award Agreement and permitted pursuant to paragraph (ii) of this
Section 16(f).

 

(viii)     Notwithstanding any other provision in the Plan, any Award Agreement
or any other written document establishing the terms and conditions of an Award,
if any Participant is a “specified employee,” within the meaning of Section 409A
of the Code, as of the date of his or her “separation from service” (as defined
under Section 409A of the Code), then, to the extent required by Treasury
Regulation Section 1.409A-3(i)(2) (or any successor provision), any payment made
to such Participant on account of his or her separation from service shall not
be made before a date that is six months after the date of his or her separation
from service. The Committee may elect any of the methods of applying this rule
that are permitted under Treasury Regulation Section 1.409A-3(i)(2)(ii) (or any
successor provision).

 



 -30- 

 

 

17.        Limits Of Liability; Indemnification.

 

(a)                Limits of Liability. Any liability of the Company or an
Affiliate to any Participant with respect to any Award shall be based solely
upon contractual obligations created by the Plan and the Award Agreement.

 

(i)             None of the Company, any Affiliate, any member of the Board or
the Committee or any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability, in the absence of bad faith, to any party
for any action taken or not taken in connection with the Plan, except as may
expressly be provided by statute.

 

(ii)           Each member of the Committee, while serving as such, shall be
considered to be acting in his or her capacity as a director of the Company.
Members of the Board of Directors and members of the Committee acting under the
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross negligence or willful
misconduct in the performance of their duties.

 

(iii)         The Company shall not be liable to a Participant or any other
person as to: (i) the non-issuance of Shares as to which the Company has been
unable to obtain from any regulatory body having relevant jurisdiction the
authority deemed by the Committee or the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder, (ii) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Option or other Award, or (iii) any tax,
interest, or penalties any Participant or other person might owe as a result of
the grant, holding, vesting, exercise, or payment of any Award under the Plan.

 

(b)               Indemnification. Subject to the requirements of Delaware law,
each individual who is or shall have been a member of the Committee or of the
Board, or an officer of the Company to whom authority was delegated in
accordance with Section 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of the individual’s own willful misconduct or except as
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individual may be
entitled under the Company’s Certificate of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
or hold harmless such individual.

 



 -31- 

 

 

18.        Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

19.        Forfeiture / Clawback. The Committee may, in its discretion, specify
in an Award Agreement or a policy that will be deemed incorporated into an Award
Agreement by reference (regardless of whether such policy is established before
or after the date of such Award Agreement), that a Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, rescission or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting,
restrictions or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Service with or without cause, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or restatement of the Company’s financial statements to
reflect adverse results from those previously released financial statements, as
a consequence of errors, omissions, fraud, or misconduct.

 

20.        Miscellaneous.

 

(a)                Drafting Context; Captions. Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine;
the plural shall include the singular and the singular shall include the plural.
The words “Section,” and “paragraph” herein shall refer to provisions of the
Plan, unless expressly indicated otherwise. The words “include,” “includes,” and
“including” herein shall be deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of similar
import, unless the context otherwise requires. The headings and captions
appearing herein are inserted only as a matter of convenience. They do not
define, limit, construe, or describe the scope or intent of the provisions of
the Plan.

 

(b)               Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

(c)                Exercise and Payment of Awards. An Award shall be deemed
exercised or claimed when the Secretary of the Company or any other Company
official or other person designated by the Committee for such purpose receives
appropriate Notice from a Participant, in form acceptable to the Committee,
together with payment of the applicable Option Price, Grant Price or other
purchase price, if any, and compliance with Section 16, in accordance with the
Plan and such Participant’s Award Agreement.

 



 -32- 

 

 

(d)               Deferrals. Subject to applicable law, the Committee may from
time to time establish procedures pursuant to which a Participant may defer on
an elective or mandatory basis receipt of all or a portion of the cash or Shares
subject to an Award on such terms and conditions as the Committee shall
determine, including those of any deferred compensation plan of the Company or
any Affiliate specified by the Committee for such purpose.

 

(e)                No Effect on Other Plans. Neither the adoption of the Plan
nor anything contained herein shall affect any other compensation or incentive
plans or arrangements of the Company or any Affiliate, or prevent or limit the
right of the Company or any Affiliate to establish any other forms of incentives
or compensation for their directors, officers, eligible employees or consultants
or grant or assume options or other rights otherwise than under the Plan.

 

(f)                Section 16 of Exchange Act. The provisions and operation of
the Plan are intended to ensure that no transaction under the Plan is subject to
(and not exempt from) the short-swing profit recovery rules of Section 16(b) of
the Exchange Act. Unless otherwise stated in the Award Agreement,
notwithstanding any other provision of the Plan, any Award granted to an Insider
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16(b) of the Exchange Act (including Rule 16b-3)
that are requirements for the application of such exemptive rule, and the Plan
and the Award Agreement shall be deemed amended to the extent necessary to
conform to such limitations.

 

(g)               Requirements of Law; Limitations on Awards.

 

(i)             The granting of Awards and the issuance of Shares under the Plan
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

(ii)           If at any time the Committee shall determine, in its discretion,
that the listing, registration and/or qualification of Shares upon any
securities exchange or under any state, Federal or non-United States law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the sale or purchase of
Shares hereunder, the Company shall have no obligation to allow the grant,
exercise or payment of any Award, or to issue or deliver evidence of title for
Shares issued under the Plan, in whole or in part, unless and until such
listing, registration, qualification, consent and/or approval shall have been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Committee.

 

(iii)         If at any time counsel to the Company shall be of the opinion that
any sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company or any Affiliate under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Affiliate.

 



 -33- 

 

 

(iv)         Upon termination of any period of suspension under this Section
20(g), any Award affected by such suspension which shall not then have expired
or terminated shall be reinstated as to all Shares available before such
suspension and as to the Shares which would otherwise have become available
during the period of such suspension, but no suspension shall extend the term of
any Award.

 

(v)           The Committee may require each person receiving Shares in
connection with any Award under the Plan to represent and agree with the Company
in writing that such person is acquiring such Shares for investment without a
view to the distribution thereof, and/or provide such other representations and
agreements as the Committee may prescribe. The Committee, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the Shares purchasable or otherwise receivable by any person under any Award as
it deems appropriate. Any such restrictions shall be set forth in the applicable
Award Agreement, and the certificates evidencing such shares may include any
legend that the Committee deems appropriate to reflect any such restrictions.

 

(vi)         An Award and any Shares received upon the exercise or payment of an
Award shall be subject to such other transfer and/or ownership restrictions
and/or legending requirements as the Committee may establish in its discretion
and may be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed
and/or traded, and under any blue sky or state securities laws applicable to
such Shares.

 

(h)               Participants Deemed to Accept Plan. By accepting any benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated their acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Board, the Committee or the Company,
in any case in accordance with the terms and conditions of the Plan.

 

(i)                 Governing Law. Except as to matters concerning the issuance
of Shares or other matters of corporate governance, which shall be determined,
and related Plan and Award provisions, which shall be construed, under the laws
of the State of Delaware, the Plan and each Award Agreement shall be governed by
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction. Unless otherwise provided in the Award Agreement, Participants are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of the State of New York, to resolve any and all issues that may arise
out of or relate to the Plan or any related Award Agreement.

 

(j)                 Plan Unfunded. The Plan shall be an unfunded plan for
incentive compensation. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the issuance of Shares or the payment of cash upon exercise or payment of any
Award. Proceeds from the sale of Shares pursuant to Options or other Awards
granted under the Plan shall constitute general funds of the Company. With
respect to any payments not yet made to any person pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give such person any rights
that are greater than those of a general creditor of the Company or any
Affiliate, and a Participant’s rights under the Plan at all times constitute an
unsecured claim against the general assets of the Company for the payment any
amounts as they come due under the Plan. Neither the Participant nor the
Participant’s duly-authorized transferee or beneficiaries shall have any claim
against or rights in any specific assets, Shares, or other funds of the Company
or any Affiliate.

 



 -34- 

 

 

(k)               Administration Costs. The Company shall bear all costs and
expenses incurred in administering the Plan, including expenses of issuing
Shares pursuant to any Options or other Awards granted hereunder.

 

(l)                 Uncertificated Shares. To the extent that the Plan provides
for issuance of certificates to reflect the transfer of Shares, the transfer of
such Shares may nevertheless be effected on a noncertificated basis, to the
extent not prohibited by applicable law or the rules of any stock exchange.

 

(m)             No Fractional Shares. An Option or other Award shall not be
exercisable with respect to a fractional Share or the full number of Shares then
subject to the Option or other Award. No fractional Shares shall be issued upon
the exercise or payment of an Option or other Award.

 

(n)               Affiliate Eligible Individuals. In the case of a grant of an
Award to any Eligible Individual of an Affiliate, the Company may, if the
Committee so directs, issue or transfer the Shares, if any, covered by the Award
to such Affiliate, for such lawful consideration as the Committee may specify,
upon the condition or understanding that such Affiliate will transfer such
Shares to such Eligible Individual in accordance with the terms and conditions
of such Award and those of the Plan. The Committee may also adopt procedures
regarding treatment of any Shares so transferred to an Affiliate that are
subsequently forfeited or canceled.

 

(o)               Data Protection. By participating in the Plan, each
Participant consents to the collection, processing, transmission and storage by
the Company, in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of administering the Plan. The
Company may share such information with any Affiliate, any trustee, its
registrars, brokers, other third-party administrator or any person who obtains
control of the Company or any Affiliate or any division respectively thereof.

 

(p)               Right of Offset. The Company and the Affiliates shall have the
right to offset against the obligations to make payment or issue any Shares to
any Participant under the Plan, any outstanding amounts (including travel and
entertainment advance balances, loans, tax withholding amounts paid by the
employer or amounts repayable to the Company or any Affiliate pursuant to tax
equalization, housing, automobile or other employee programs) such Participant
then owes to the Company or any Affiliate and any amounts the Committee
otherwise deems appropriate pursuant to any tax equalization policy or
agreement, in each case to the extent permitted by applicable law and not in
violation of Code Section 409A.

 



 -35- 

 

 

(q)               Participants Based Outside of the United States. The Committee
may grant awards to Eligible Individuals who are non-United States nationals, or
who reside outside the United States or who are not compensated from a payroll
maintained in the United States or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan and comply with such legal or regulatory provisions, and, in furtherance of
such purposes, the Committee may make or establish such modifications,
amendments, procedures or subplans as may be necessary or advisable to comply
with such legal or regulatory requirements (including to maximize tax
efficiency).

 

 



 -36- 

